Citation Nr: 1637212	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) and a November 2014 Board remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, an April 2010 VA audiological examination was conducted.  The examiner opined that the Veteran's right and left ear hearing loss was not related to active duty because normal hearing of both ears was noted at the time of separation.  Although the examiner noted the Veteran's reports that the onset of his hearing loss "was around 1969-1970," the examiner failed to include the Veteran's complaints of diminished hearing loss since service.  As noted above, service connection does not require an in-service diagnosis of hearing loss and without discussion of other facts, this opinion is inadequate.  

Additionally, the examiner failed to properly discuss whether a threshold shift occurred during service.  At the June 1967 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
N/A
5
LEFT
5
5
5
N/A
5

At the January 1970 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
15
15
15
20
20

Finally, it is not clear if the examiner considered that the service entrance examination was conducted using ASA units and the service discharge examination was conducted using ISO-ANSI units.  Prior to June 30, 1966, VA audiometric readings, and prior to November 1967, service department audiometric readings, used ASA units to record puretone sensitivity thresholds.  VA currently uses ISO-ANSI units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the ASA results must be translated into ISO-ANSI units.  This must be done on remand.

The Veteran also indicated in an August 2016 claim form that there are outstanding VA records from the Tampa, Florida VA Medical Center beginning in 2014.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records).  On remand, all outstanding records must be obtained. 

The Veteran did not have hearing loss in his right ear for VA purposes at the April 2010 VA examination.  However, over six years has passed and in an August 2016 submission, the Veteran reported an increase in the severity of his bilateral hearing loss.  As a result, the Board finds that an adequate VA examination is warranted to ascertain if there is a current right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include those from the James A. Haley Veterans' Hospital dated in and after 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the etiology of his bilateral hearing loss.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  A thorough explanation must be provided.  

The examiner must provide the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss had its onset in active service, is otherwise caused by active service, or had its onset within one year of the Veteran's separation from active service.  

The examiner must: 1) translate the service entrance examination into ISO-ANSI readings; 2) address any threshold shifts noted during service; 3) address the Veteran's assertions of diminished hearing loss since service; and address the Veteran's in-service military occupational specialty and the corresponding level of noise exposure.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

